UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-8359 NEW JERSEY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 22-2376465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Wyckoff Road, Wall, New Jersey07719 732-938-1480 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: Common Stock - $2.50 Par Value New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: xNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: xNo: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: xAccelerated filer: oNon-accelerated filer: oSmaller reporting company: o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes: oNo: x The number of shares outstanding of $2.50 par value Common Stock as of August 3, 2010, was 41,205,842. New Jersey Resources Corporation Explanatory Note: This Amendment No. 1 to Quarterly Report on Form 10-Q (this “Amendment”) amends the Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010, that was filed on August 4, 2010 (the “Original Form 10-Q”). This Amendment is being filed solely to include the number of outstanding shares of common stock of the Company on the cover page of the Original Form 10-Q that was inadvertently omitted from the filing. No other changes have been made to the Original Form 10-Q by this Amendment. This Form 10-Q/A speaks as of the original filing date of the Original Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the condensed consolidated financial statements or disclosures made in the Original Form 10-Q. New Jersey Resources Corporation Part II ITEM 6.EXHIBITS Certification of the Chief Executive Officer pursuant to section 302 of the Sarbanes-Oxley Act Certification of the Chief Financial Officer pursuant to section 302 of the Sarbanes-Oxley Act Certification of the Chief Executive Officer pursuant to section 906 of the Sarbanes-Oxley Act* Certification of the Chief Financial Officer pursuant to section 906 of the Sarbanes-Oxley Act* *This certificate accompanies this report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by NJR for purposes of Section 18 or any other provision of the Securities Exchange Act of 1934, as amended. New Jersey Resources Corporation Part II SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEW JERSEY RESOURCES CORPORATION (Registrant) Date: August5, 2010 By:/s/ Glenn C. Lockwood Glenn C. Lockwood Senior Vice President and Chief Financial Officer
